DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32,  33, 35, 40, 41, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 32 recites the limitation of the first photonic layer and the second photonic layer are formed at different elevations of the substrate. This limitations directly conflicts with the limitation of claim 28, upon which claim 32 is dependent upon, which recites the limitation that the first photonic layer and the second photonic layer are at a common elevation on the substrate. Therefore, the limitations presented in claims 32 and 33 are held to be indefinite. This indefiniteness also applies to claims 35, which also recites that the first photonic layer and the second photonic layer are at different elevations as well.

	Claim 40 recites the limitation of the first photonic layer and the second photonic layer are formed at different elevations of the substrate. This limitations directly conflicts with the limitation of claim 36, upon which claim 40 is dependent upon, which recites the limitation that the bottom surface of both first photonic layer and the second photonic layer are at a common elevation on the substrate. Further, none of the originally-filed Drawings and Specification teaches that the first photonic layer and the second photonic layer are formed at different elevations of the substrate and the bottom surface of both first photonic layer and the second photonic layer are at a common elevation on the substrate. Therefore, the limitations presented in claim 40 is held to be indefinite. This indefiniteness also applies to claims 41 and 43, which also recites that the first photonic layer and the second photonic layer are at different elevations as well.

Allowable Subject Matter

Claims 28-31, 34, 36-39, 42, and 44-48 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 28, the prior art fails to anticipate or render obvious the claimed invention including “…the first photonic layer and the second photonic layer are each patterned such that each of the first photonic layer and the second photonic layer defines one or more sets of photonic features; and wherein the first photonic layer and the second photonic layer are each formed of a distinct waveguiding material and wherein the first photonic layer and the second photonic layer are at a common elevation on the substrate.…” in combination with the remaining limitations. Claims 29-31, and 34 are dependent upon claim 28 and are therefore allowable.

Regarding claim 36, the prior art fails to anticipate or render obvious the claimed invention including “…wherein the first photonic layer and the second photonic layer are each patterned such that each of the first photonic layer and the second photonic layer defines one or more sets of photonic features; wherein the first photonic layer and the second photonic layer are each formed of a distinct waveguiding material; and wherein the bottom elevation of the first photonic layer and the bottom elevation of the second photonic layer are formed at a common elevation on the substrate.…” in combination with the remaining limitations. Claims 37-39, and 42 are dependent upon claim 36 and are therefore allowable.

Regarding claim 44, the prior art fails to anticipate or render obvious the claimed invention including “…wherein the first photonic layer and the second photonic layer are each patterned such that each of the first photonic layer and the second photonic layer defines one or more photonic means for generating a photonic feature; and wherein the first photonic layer and the second photonic layer are each formed of a distinct waveguiding means and wherein the first photonic layer and the second photonic layer are at a common elevation on the substrate.…” in combination with the remaining limitations. Claims 45-48 are dependent upon claim 44 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899